DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US Patent Publication No. 2014/0345346 A1) as evidenced by Ptacek (Intechopen, 2016) in view Clark et al. (US Patent Publication No. 2016/0130191 A1).

In regard to claim 7, Yasuda et al. disclose fertilizing soil (e.g. using fertilizer to correct soil acidity) with a fertilizer that is not soluble in water (e.g. poorly water-soluble fertilizer) [Paragraph 0023], wherein the fertilizer is a phosphorus-potassium fertilizer obtained by melting rock phosphate [Paragraph 0022] which reads on “thermophosphate fertilizer” (see Ptacek defining thermophosphates or thermal phosphates result from the reaction of rock phosphate rocks at high temperatures [pg. 29-30, bridging paragraph]). 

The Yasuda reference does not explicitly disclose reducing water eutrophication caused by fertilizers.

Clark et al. is directed to slow-release and fast release fertilizer granules [Abstract]. Typically, water-soluble components rapidly permeate the soil and may be lost via leaching, run-off or chemical binding with soil minerals. Water-insoluble components may be released over longer time scales [Clark, Paragraph 0004]. Because water eutrophication is the result of surface run-off and leaching to groundwater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that insoluble fertilizer components, such as those described by Yasuda, would reduce water eutrophication because they are not subject to the same run-off and leaching as water soluble materials. One of ordinary skill in the art would have been motivated to use the fertilizer disclosed by Yasuda to reduce eutrophication because Yasuda discloses negative effects of soluble fertilizers which are rapidly solubilized and washed away into water [Paragraph 0006].
In regard to claim 8, Yasuda et al. teach the method according to claim 7, characterized in that the fertilizer comprises, in % by mass based on the total mass of the fertilizer (see Test 2 [0049] and table below): 
Calculation of Elemental Percent of Compounds Taught by Yasuda Test 2 [0049]
P2O5
CaO
MgO
SiO2

19.2
27
13.3
23.6

% P2O5 of P2O5
% Ca of CaO
%Mg of MgO
%Si of SiO2

100%
72%
60%
47%
Mass %
P2O5
Ca
Mg
Si
Yasuda Test 2 [0049]
19.2
19.3
8.0
11.0
Claimed Invention
15 – 21
13.5 – 22.5
3.0 – 11.0
6.3 – 13.7


Therefore, Yasuda et al. teach composition ranges that anticipate the claimed range.  

In regard to claims 9-11, Yasuda et al teaches the potassium-phosphorous fertilizer (e.g. thermophosphate fertilizer) is not soluble in water [0023], including the phosphorus pentoxide (P2O5) [0025, last 2 lines], which reads on a solubility of 0 ppm; thus Yasuda et al. anticipate a solubility range at most 1000 ppm (claim 9), 600 ppm (claim 10), and 400 ppm (claim 11).

In regard to claim 12, Yasuda et al. disclose obtaining the themophosphate fertilizers by melting at temperatures in the range of 1200-1700 °C [Paragraph 0029], followed by quenching [Paragraph 0030]. In this case, a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05).

Response to Arguments
The objection of claim 12 is withdrawn in view of Applicant’s Remarks, filed 09/24/2021.



The ranges set forth in the rejection of claim 8 have been updated to better reflect the teachings of the Yasuda reference’s Test 2 in view of Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 4, 2021